              Case 2:18-cv-02658 Document 1 Filed 12/04/18 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

                v.                                           Civil No. 18-2658

VELVA K. HERNDON,

                                   Defendant.

                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Robin R. Anderson, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a mortgage and a monetary judgment by the

United States of America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon defendant Velva K. Herndon (borrower) by delivering

a copy of the Summons and Complaint to her at 4920 South Elmhurst Street, Wichita, Kansas

67216, within the jurisdiction of this Court.

        3.      Billie D. Herndon (deceased borrower), spouse of Velva K. Herndon, died on

June 5, 2017.

                                    Count I – Mortgage Foreclosure

        4.      Plaintiff adopts and incorporates by reference paragraphs 1-3 of the complaint as

fully set forth herein.

        5.      On December 18, 2001, the deceased borrower, Billie D. Herndon, and defendant

Velva K. Herndon, executed and delivered to plaintiff, acting through the Rural Housing Service,
             Case 2:18-cv-02658 Document 1 Filed 12/04/18 Page 2 of 8




United States Department of Agriculture, a promissory note in which they promised to pay plaintiff

the principal amount of $27,930.00, together with interest thereon at the rate of 6.8750 percent

(6.8750%) per annum on the unpaid balance. As consideration for this note, plaintiff made a Rural

Housing loan to the deceased borrower, Billie D. Herndon, and defendant Velva K. Herndon,

pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A

true and correct copy of the promissory note is attached as Exhibit A.

       6.      At the same time and place and as part of the same transaction, to secure the

payment of the indebtedness, the deceased borrower, Billie D. Herndon, and defendant Velva K.

Herndon, executed and delivered a purchase-money security interest in the form of a real estate

mortgage upon certain real estate located in Wilson County, Kansas, within the jurisdiction of

this Court, described as follows:

               Lots Nineteen (19), Twenty (20) and Twenty-one (21), Block
               Twenty (20), City of Neodesha.

This real estate mortgage was filed for record on December 21, 2001, in the office of the Register

of Deeds of Wilson County, Kansas, in Book 246 at Pages 281. A true and correct copy of the

mortgage is attached as Exhibit B.

       7.      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. ' 1490a, and the

implementing regulations, 7 C.F.R. ' 3550.162, the real estate mortgage also secures the recapture

of interest credit or subsidy granted to the deceased borrower, Billie D. Herndon, and defendant

Velva K. Herndon. The total amount of interest credit or subsidy subject to recapture is $1,268.10,

such amount to be recovered in rem only, and only after recovery of the principal (including

advances and other recoverable costs) and accrued interest through the date of any judgment. A

true and correct copy of the subsidy repayment agreement is attached as Exhibit C.




                                                2
             Case 2:18-cv-02658 Document 1 Filed 12/04/18 Page 3 of 8




       8.        Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A-C.

       9.        Defendant Velva K. Herndon failed to pay plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance

plus interest to be immediately due and payable and has made demand for these amounts. No

payment has been received.

       10.       The amount due on the promissory note and mortgage is principal in the amount

of $16,054.32 (including unpaid principal of $14,058.89, escrow replenish of $1,048.18, agency

title report fees of $225.00, caretaker fees of $600.00, escrow fees of $98.85, and late fees of

$23.40) as of June 4, 2018; plus interest in the amount of $1,042.10 (including interest on

principal of $1,011.56 and interest on advances of $30.54) accrued to June 4, 2018; plus interest

accruing thereafter at the daily rate of $3.0010 (including daily interest on principal of $2.6481

and daily interest on advances of $0.3529) to the date of judgment; plus administrative costs

(including lis pendens filing fee of $5.00 and title report expenses) pursuant to the promissory

note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.

§ 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and

the costs of this action presently and in the future incurred. Plaintiff also demands in rem

judgment in the amount of $1,268.10 for interest credit or subsidy subject to recapture; plus

interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.

       11.       No other action has been brought for recovery of these sums and no payment has

been received.




                                                  3
              Case 2:18-cv-02658 Document 1 Filed 12/04/18 Page 4 of 8




        12.     Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949, 42 U.S.C. § 1471, et seq.

        13.     The indebtedness due plaintiff by defendant Velva K. Herndon is a first and prior

lien on the property described above.

        14.     The interest of defendant Velva K. Herndon is junior and inferior to the interests of

plaintiff United States of America.

        15.     More than one-third (1/3) of the original indebtedness secured by the mortgage was

paid prior to default.

        16.     The security real estate is abandoned.

        WHEREFORE, in Count I, plaintiff demands in personam judgment against defendant

Velva K. Herndon in the amount of $16,054.32 (including unpaid principal of $14,058.89, escrow

replenish of $1,048.18, agency title report fees of $225.00, caretaker fees of $600.00, escrow fees

of $98.85, and late fees of $23.40) as of June 4, 2018; plus interest in the amount of $1,042.10

(including interest on principal of $1,011.56 and interest on advances of $30.54) accrued to June

4, 2018; plus interest accruing thereafter at the daily rate of $3.0010 (including daily interest on

principal of $2.6481 and daily interest on advances of $0.3529) to the date of judgment; plus

administrative costs (including lis pendens filing fee of $5.00 and title report expenses) pursuant

to the promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant

to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus

court costs and the costs of this action presently and in the future incurred.

        Plaintiff also demands foreclosure of the defendant’s interest in the subject real estate.




                                                  4
             Case 2:18-cv-02658 Document 1 Filed 12/04/18 Page 5 of 8




       Plaintiff further demands in rem judgment in the amount of $1,268.10 for interest credit or

subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further demands that its mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interest of the defendant.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further demands that all legal right, title, and interest that the defendant has in the

real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

twelve (12) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments, and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order in accordance with paragraph 23 of the

mortgage:

                 (1)   Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

                 (2)   The costs of this action and the foreclosure sale;




                                                  5
              Case 2:18-cv-02658 Document 1 Filed 12/04/18 Page 6 of 8




                (3)     The interest accruing on plaintiff=s in personam judgment against
                        defendant Velva K. Herndon in Count I;

                (4)     Plaintiff=s in personam judgment against defendant Velva K.
                        Herndon in Count I;

                (5)     The interest accruing on plaintiff’s in rem judgment for interest
                        credit or subsidy subject to recapture in Count I;

                (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                        recapture in Count I;

                (7)     The interest accruing on plaintiff=s in personam judgment against
                        defendant Velva K. Herndon as described below in Count II;

                (8)     Plaintiff=s in personam judgment against defendant Velva K.
                        Herndon as described below in Count II;

                (9)     Any remaining balance should be held by the Clerk of the District
                        Court to await the Court’s further order.

        Further, plaintiff prays that, in the event the judgment is not wholly satisfied out of the

proceeds of the sale, plaintiff shall have judgment against defendant Velva K. Herndon for any

deficiency that exists after crediting the proceeds together with interest at the legal judgment rate.

Plaintiff further demands that all right, title, and interest in and to the real estate of the defendant,

and of all persons claiming by, through, or under her be decreed to be junior and inferior to the

plaintiff’s mortgage and be absolutely barred and foreclosed.

        Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.




                                                   6
                Case 2:18-cv-02658 Document 1 Filed 12/04/18 Page 7 of 8




                                Count II – Suit on Promissory Note

        17.      Plaintiff adopts and incorporates by reference paragraphs 1-16 of the complaint as

fully set forth herein.

        18.      On November 18, 2016, the deceased borrower, Billie D. Herndon, and defendant

Velva K. Herndon, executed and delivered to plaintiff, United States of America, acting through

the Rural Housing Service, United States Department of Agriculture, a promissory note in which

they promised to pay plaintiff the principal amount of $7,499.00, together with interest thereon at

the rate of 2.8750 percent per annum on the unpaid balance. As consideration for the note, plaintiff

made a rural housing loan to the deceased borrower, Billie Dale Herndon, and defendant Velva K.

Herndon, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471 et

seq.). A true and correct copy of the Note is attached as Exhibit D.

        19.      Plaintiff is the owner and holder of the promissory note.

        20.      Defendant Velva K. Herndon failed to pay plaintiff installments of principal and

interest when due in violation of the provisions of the note set out above. Plaintiff has elected to

exercise its option to declare the entire unpaid principal balance plus interest to be immediately

due and payable and has made demand for these amounts. No payment has been received after

acceleration.

        21.      Defendant Velva K. Herndon owes plaintiff principal in the amount of $7,187.34

(including unpaid principal of $7,172.99 and late fees of $14.35); plus $169.47 in interest accrued

to June 4, 2018; plus interest accruing thereafter at the daily rate of $0.5650 per day to the date of

judgment; plus interest thereafter at the rate set forth in 28 U.S.C. § 1961.

        22.      No other action has been brought for recovery of these sums and no payment has

been received.



                                                  7
              Case 2:18-cv-02658 Document 1 Filed 12/04/18 Page 8 of 8




        23.    Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949, 42 U.S.C. § 1471, et seq.

        24.    In accordance with paragraph 23(e) of the mortgage attached as Exhibit B, this

judgment may be applied against the proceeds of the foreclosure sale in Count I.

        WHEREFORE, in Count II, plaintiff demands in personam judgment against defendant

Velva K. Herndon for principal in the amount of $7,187.34 (including unpaid principal of

$7,172.99 and late fees of $14.35); plus $169.47 in interest accrued to June 4, 2018; plus interest

accruing thereafter at the daily rate of $0.5650 per day to the date of judgment; plus administrative

costs pursuant to the promissory note; plus interest thereafter at the rate set forth in 28 U.S.C. §

1961.

                                                      Respectfully submitted,

                                                      STEPHEN R. MCALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ Robin R. Anderson
                                                      ROBIN R. ANDERSON, #23142
                                                      Assistant United States Attorney
                                                      500 State Avenue,Suite 360
                                                      Kansas City, Kansas 66101
                                                      PH: (913) 551-6730
                                                      FX: (913) 551-6541
                                                      Email: robin.anderson@usdoj.gov
                                                      Attorneys for the Plaintiff

                               REQUEST FOR PLACE OF TRIAL

        The United States of America hereby requests that trial of the above-entitled matter be

held in Kansas City, Kansas.

                                                      s/ Robin R. Anderson
                                                      ROBIN R. ANDERSON
                                                      Assistant United States Attorney



                                                 8
Case 2:18-cv-02658 Document 1-1 Filed 12/04/18 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: 2001 Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement

              Exhibit D: 2016 Promissory Note
Case 2:18-cv-02658 Document 1-2 Filed 12/04/18 Page 1 of 4




            Exhibit A: 2001 Promissory Note
                             Case 2:18-cv-02658 Document 1-2 Filed 12/04/18 Page 2 of 4

,,.           ..
      USDA~IIHS                                                                                       r\-€.r1' clo~   1 · ~ ·,   \\I e.   J_
      Form F rnHA 1940-16
      (Rev. 1 0-96)                                                                                               v~ \ve,._

                                                                        PROMISSORY NOTE

      Type o'f Loan SECTION 502                                                                      Loan No.

      Date:        December 18   , 2001

                                                                        912 Indiana
                                                                            (Property Address)


                                      Ne odesha                     ____
                                  .....;;.~~;,,,;;;,,,,;;,;;,,:,,;,,.

                                                  !City or Town)
                                                                           • Wilson
                                                                                    (Countyl
                                                                                                 • Kansas
                                                                                                       !State)



      BORRO WER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
      States d America, acting through the Rural Housing Service (and its successors)("Government") $ 27,930. oo
      (this am ount is called "principal") , plus interest.

      INTERE ST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
      pay inte rest at a yearly rate of 6 . 87 s %.The interest rate required by this section is the rate I will pay both before
      and aft,er any default described below.

      PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

      DI. Principal and interest payments shall be temporarily deferred. The interest accrued to                 -------
      shall be added to the principal. The new principal and later accrued interest shall be payable in                regular
      amortized installments on the date indicated in the box below. I authorize the Government to enter the amount of
      such new principal here: $                         , and the amount of such regular installments in the box below when
      such amounts have been determined. I agree to pay principal and interest in installments as indicated in the box below.

       Ci] II. Payments shall not be deferred. I agree to pay principal and interest in 3 oo         ----- installments as indicated in
      the box below.

       I will pay principal and interest by making a payment every month.
       I will niake my monthly payment on the 18thday of each month beginning on January 18 , 2002 and continuing
       for 29' 9    months. I will make these payments every month until I have paid all of the principal and interest and any
       other charges described below that I may owe under this note. My monthly payments will be appHed to interest
       before principal. If on December 18 ,2026 , I still owe amounts under this note, I will pay those amounts in full on
       that date, which is called the "maturity date."
       My monthly payment will be $_1_9__5__._1__9_ __ _ _ . I will make my monthly payment at the post office
        address noted on my billing statement                             or a different place if required by the Government.

      PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
      unadva nced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
      Govern ment must make the advance provided the advance is requested for an aut horized purpose. Interest shall
      accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
      below. I aut horize the Government to enter the amount and date of such advance on t he Record of Advances .

      HOUSI f.lG ACT OF 1949. This' promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
      type of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present
      regulati ons of the Government and to its future regulations not inconsistent with the express provisions of this note.

                                                                                     1
                          Case 2:18-cv-02658 Document 1-2 Filed 12/04/18 Page 3 of 4

..        ..
     LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of .;;;;1.;;.s_ __
     days after the date it is due, I will pay a late charge. The amount of the charge will be 4. ooo         percent of my
     overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

     BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
     payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
     v ,riting that I am making a prepayment.

          I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
     use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
     prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
     agrees in writing to those changes. Prepayments will be applied to my loan in accordance with the Government' s
     regulations and accounting procedures in effect on the date of receipt of the payment .

     .ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
     consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
     t he term "Government" will mean the assignee.

     CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
     other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

     USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
     used for purposes authorized by the Government.

     LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
     IEased or rented with an option to purchase, (21 leased or rented without option to purchase for 3 years or longer, or
     C3) is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
     entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
     pay off the entire loan.

     REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
     i 11formation the Government requests about my financial situation. If the Government determines that I can get a loan
     f'rom a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
     f'or similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
     to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
     of the Housing Act of 1949 to compensate for my lack of repayment ability.

     SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
     assistance under the Government's regulations.

     CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
     Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
     nonprogram loan pursuant to section 502 of the Housing Act of 1949.

     DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, l will be in default. If I am in
     default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
     date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
     owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when
     I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
     Government will still have the right to do so if I am in default at a later date. If the Government has required me to
     i m mediately pay in full as described above, the Government will have the right to be paid back by me for all of its
     costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
     include, for example, reasonable attorney's fees.




                                                                  2
                                                                                                 Account #
                      Case 2:18-cv-02658 Document 1-2 Filed 12/04/18 Page 4 of 4
     ..
NOTICES. Unles~ applicable law requires a different method, any notice that must be given to me under this note will
be given by deliv.ering it or by mailing it by first class mail to me at the property address listed above or at a different
address ff I give t he Government a notice of my different address. Any notice that must be given to the Government
will be given by m ailing it by first class mail to the Government at USDA / Rural Housing Service, c/o Custome 1
service Branch , P.O. Box 66889, St. Louis, MO 63166                      , or at a different address if I am given a notice of
that different add ress.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligat ed to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that
any one of us m c1y be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
each person signi ng this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Prese ntment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been
paid.

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan application
may result in the termination of program assistance currently being received, and the denial of future federal
assistance under 1he Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


Jl<iL                      _rl)~
                    kDBorrower                          Seal       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                                       Borrower
B ~ D. Hera. don
-L~
 . . . . . . .-~-~___k--..
                     _ _ _ _ _ _ _ Seal                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                       Borrower                                                         Borrower
Velva Herndon




I         AMOUNT                DATE
                                                       RECORD OF ADVANCES
                                                                                            AMOUNT
                                                                                                                             I
                                                     AMOUNT               DATE                                   DATE
 (1) $                                         (8) $                                    05) $
 (2) $                                         (9) $                                    (16) $
 (3) $                                        (10) $                                    (17) $
 (4) $                                        (11)$                                     (18) $
 (5) $                                        (12) $                                    (19) $
 (6) $                                        (13) $                                    (20) $
 (7) $                                        (14) $                                    (21) $
                                                                              TOTAL     $




                                                                                  Account#:




                                                               3
Case 2:18-cv-02658 Document 1-3 Filed 12/04/18 Page 1 of 7




                  Exhibit B: Mortgage
                              Case 2:18-cv-02658 Document 1-3 Filed 12/04/18 Page 2 of 7
                                                        (                                                                                      (

                                                                                                                                                                               ... , .
                                                                                                                           2392.                                   . <.. c. t•~;, ._.:~. ~.' ...
                                                                                                                                                                                     _ ~ •,:.
                             REGISTRATION FEE                                                                                 STATE OF KANSAS-Wl~SON .oourtrv:·                                                  '
            Amt. Of Indebtedness$ 27 ,950,Cllle $ ....Eed.                                                                 FILEOFORRECORDTH.IS.',))~                     .21 i DAY    r                        .'·
                                                                                                                           OFPecemher2o·Jh.··A'f                               11:45                           : :.
            Paid this -- day of --=-20-== No.--==-                                                                         O'CLOCK                A.- , MiNDRECORDEO. £:.
                   !)w o DO- Q. ~                                                                                                               245 .AT P~GE ::281 . , · ~
             Teresa A. Young , Reg ster of Oeewfson aunty, Kansas                                                                                                          ~      i       •       ; ~r                         T
                                                                                                                                                                                .,J           :Iii "'   i" .                 t.'

                                                                                                                                                                                                                             .;
                                                                                                                           $16.00               ~


     Fonn RD 3550-14.KS                                                                                                                                             Form Approved
     (9-00)                                        Loan Number#                                                                                                     0MB No. 0575-0172
j'
                                                                        United States Department of Agriculture
                                                                                Rural Housing Service
                                                                        MORTGAGE FOR KANSAS
     THIS MORTGAGE ("Security Instrument") is made on                                                        December 18                                           , 200 l                       (Daiei
     Themortgagor is               Billie D. Herndon and Velva K. Herndon, husband and wife,
                                                                                                                     ("Borrower").
     This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
     United Stales Department of Agriculture (",Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center,
     Uniced States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

     Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
     "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
     paid earlier, due and payable on the maturity date:

     Date of Instrument                                              Principal Amount                                               Maturity Date
     December 18, 2001                                                 $27,950.00                                                  December 18, 2026
     This Security lnstrumc:nt secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
     extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
     the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this
     Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
     Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower does hereby mortgage, grant,
     and convey to Lender the following described property located in the County of       W1 l SO n
                                                                , State of Kansas

     Lots Nineteen (19), Twenty (20) and Twenty-one (21), Block Twenty
     (20), City of Neodesha.




     A,·c1mli11g tu tht l'up,:nwrA lletlu,·titm ,lc:t 11/ /IJ?J, "" per.mm· tlt'lf n:1111in:d w n:.,pmul 111 u rn/l,:c1im1 •if 11if,m11u1it111 u11/,:.u it 1/i.,p1'1y., u ,•ultrl OMH mmml 11u111her
      711,: l'tllitl OMH c,1111ml m1111b,:r fi,r lhi., i1,ftm11utit111 mlle.·1it1111.< IIJ7S,tl/7:! 77,e tim,: n:'111in:,I 1tt ,·11mplc1,: 11,i.,· i1if,1m1111im1 c111/,•c11i111 i., r\li111111,:tl 111 u1·crui:e /J
     n,ilmte.-. per n::rput1.fit: illc/111.li"g Ille 1im~ fi1r rr1•frwi11g itutn,ctt,m.~..n·un:lliuK ~xi.,1it1g ,/mu .,·111trt'f!f ,:u1h1:n11,: mu/ muilll'1l11i111: thtt ""''' 1tc!1•,A•,/, u11,I c1Jmple1it1,: u,4/
     n:1·ie1ri11g //,e cotlecti1111 of 111/11n1wtim1.


                                                                                                                                                                                                                Page I of6
                Case 2:18-cv-02658 Document 1-3 Filed 12/04/18 Page 3 of 7
                               (                                                 (



whi c h has the address of           912 Indiana                                      Neodesha
                                               [Stm:I]                                       [Cily]

Kansas   6 6 7 57            [ZIPI             ("Property Address");
     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appu rtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Pro perty."
     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to g rant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
      THIS SECURITY INSTRUMENT combines uniform covenants for national use and non~uniform covenants
witt-. limited variations by jurisdiction to constitute a uniform security instrument covering real property.
      UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
       I. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the ?Note.
       2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shal I pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Fu nds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the J>roperty; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insu. rance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Len .c:ler may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
fede rally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
fede ral regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funcis in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
app l icable law.
       The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not -charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escr ow Items, unless Lender pays Borrower interest on the Funds and applicable law pennits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
repo rting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agre ement is made or applicable Jaw requires interest to be paid, Lender shall not be required to pay Borrower any
inter est or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
add i tional security for all sums secured by this Security Instrument.
       If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow hems when due, Lender may so notify Borrower in
writ ing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shal I make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
       Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Bora-ower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender al the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
       J. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
rece ived by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for
the p eservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;

                                                                                                                Page 2 of6
               Case 2:18-cv-02658 Document 1-3 Filed 12/04/18 Page 4 of 7
                              (                                                (
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
 Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. rf Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten ( I 0) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
      6.     Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all Jaws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
comply with all the provisions of the lease. If Borrower acquires fee title lo the Property, the leasehold and the fee
title shal I not merge unless Lender agrees to the merger in writing.
      7. Protection of Lender's Rights in the Property. If Borrower fails to perfo11T1 the covenants and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

                                                                                                          Page 3 of 6
               Case 2:18-cv-02658 Document 1-3 Filed 12/04/18 Page 5 of 7
                              (                                                  (
 repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
 interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and tenns for Joans for similar purposes,
 Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
 immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemn or offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
      11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
      12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the tenns of this
Security Instrument or th~ Note without that Borrower's consent.
      13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given as provided in this paragraph.
      14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To th is end the provisions of this Security Instrument and the Note are declared to be severable. This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
the express provisions hereof. All powers and agencies granted in this instrument a~e coupled with an interest and
are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
remedies provided by law.
      15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Nole and of this
Security Instrument.
      16. Transrer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is leased for a term greater than three (3) years, leased with an option lo purchase, sold, or transferred

                                                                                                             Page 4 of6
               Case 2:18-cv-02658 Document 1-3 Filed 12/04/18 Page 6 of 7
                              C                                                  C
(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
     17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.
     18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
     19. Uniform Federal Non-Judicial Foreclosure. If a unifonn federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
     20. Hazardous Substances. Borrower shall not cause or pennit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to nonnal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and Jaws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.
     21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder.
    NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
    22. SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (t) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
deficiency judgment or Iimiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower

                                                                                                            Page 5 of6
               Case 2:18-cv-02658 Document 1-3 Filed 12/04/18 Page 7 of 7
                                       (
expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
                                                                                                                 .
inchoate or consummate, of descent, dower and curtesy.
     25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check applicable box]
     D Condominium Rider                    D Planned Unit Development Rider               D Other(s) [specify]

     BY SIGNrNG BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument

                                                                     /3_dfu1M/~
                                                                        Billie: D. Hernd8 ffrower
                                                                                                                             [SEAL]


                                                                      ll::t:k~ k                  /~ ~    0
                                                                                                                             [SEAL)
                                                                        Ve: l va K. HernaoR rrower


STA TE OF KANSAS
COUNTY OF                    Wilson                 }=                             ACKNOWLEDGMENT




    On this ___1_8_ t _h__ day of _ _:D       : = e:~m.:.b:;:. .E:: ::..:r=---· ---aa2...:0:..:0:..:l=-----• before me, _ _ _ _ _ _ __
                                      ::.. e.::.c
__a_ n_o__
         ta_r_y_.;_p_u_b_l_i_c_________.personally appeared Bi 11 ie: D• Herndon ,, 1 i

-----------------and Velva                                                  K. Herndon, husband                       &   wife:,
who acknowledged that __t_h_e_y___ executed the foregoing instrument as __t_h_e_ i _r _ _ voluntary act
and deed.



[SEAL]            '.sf¥*
                   S7•~o'.   lir   Dl!S,U
                 - -~-.::.==-===-=·===:J
                  '
My appointment expires 9 V. 6 / 2 0 0 4




                                                                                                                           Page 6 of6
Case 2:18-cv-02658 Document 1-4 Filed 12/04/18 Page 1 of 2




       Exhibit C: Subsidy Repayment Agreement
                            Case 2:18-cv-02658 Document 1-4 Filed 12/04/18 Page 2 of 2

     "
Form RHS 3550-12                                                                                                                         Form Approved
(10-96)                                                  United States Department of Agriculture                                         0MB No. 057S-0166
                                                                 Rural Housing Service
                                                                                                                       Account#:
                                                 SUBSIDY REPAYMENT AGREE1\.1ENT
l. As required under Section 521 of the Housing Act of 1949 (42 U .S.C. 1490a), subsidy received in accordance with Section
502 of the Housing Act of 1949, is repayable to the Government upon the disposition or nonoccupancy of the security property.
Deferred mortgage payments are included as subsidy under this agreement.
2. When I fail lo occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer of
title and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred,
interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will
not be released nor the promissory note satisfied until the Government is paid in full. In situations where deferment of recapture is
an option, recapture will be discounted 25% if paid in full at time of settlement.
3. Market value at time of initial subsidy $ 41, ooo. oo     less amount of Rural Housing Service (RHS) loans                                 $27. 930. oo       less
amount of any prior liens$ 10, ooo. oo equals my/our original equity $3,010. oo         . This amount equals                                    7. s        % of the
market value as determined by dividing original equity by the market value.

4. If all loans are not subject to recapture, or if all loans subject to recapture are not being paid, complete the following formula.
Divide the balance of loans subject to recapture that are being paid by the balance of all open loans. Multiply the result by 100 to
determine the percent of the outstanding balance of open loans being paid.

5.                         months                                          Average interest      rate paid
                           loan                                  1.1       2.1     3.1            4.1      5.1          6.1
                           outstandin                 1%        2%         3%      4%             5%       6%           7%      >7%
                               0 - 59                .50        .50        .50     .50            .44      .32          .22      .11
                              60 - 119               .50        .50        .50     .49            .42      .31          .21      .11
                             120 - 179               .50        .50        .50     .48            .40      .30          .20        .IO
                             180 - 239               .50        .50        .49     .42            .36      .26          .18        .09
                            240 - 299                .50        .50        .46     .38            .33      .24          .17        .09
                            300 - 359                .50        .45        .40     .34            .29      .21          .14        .09
                            360 & up                 .47        .40        .36     .31            .26      .19          .13        .09
6.       Calculating Recapture
           Market value (at the time of transfer or abandonment)
         LESS:
                 Prior liens
                 RHS balance,
                 Reasonable closing costs,
                 Principal reduction at note rate,
                 Original equity (see paragraph 3), and
                 Capital improvements.
         EQUAALS    . . Val ue. (If th'ts 1s
               pprecmtion                 . a pos1t1ve
                                                 . . val ue, contmue.
                                                                 .    )
         TIMES
             Percentage in paragraph 4 (if applicable),
             Percentage in paragraph 5, and
             Return on borrower's original equity (100% - percentage in paragraph 3).
         EQUALS
             Value appreciation subject to recapture. Recapture due equals the lesser of this
             figure or the amount of subsidy received.
                                                                                                         Date

                                                                 Billie D. Herndon                                       December 18, 2001
                                                                                                         Date

                                                                 Velva Herndon                                           December 18             20
Public reporting burden for tllis collection of information is estimated to overage 5 minutes per response, includi11g tlle time for re11iewi11g instructions, searching
existing data sources, gatlteri11g and maimaining tlle data needed, and completing and reviewing the c:o/lection of ilifornuJtion. Send comments regarding this
burden estimate or any other aspect of this collection of information, including mggestio,u for reducing this burden, to U.S. Depanment of Agric11lture, Clearance
Officer, STOP 7602, 1400 lndepenet11c:e Avenue, S. W.. Washingto11, D.C. 20250-7602. Please DO NOT RETURN this rorm to this address. Forward to 1/1e
local USDA office only. Yo11 are not required to respond to this collec1io11 of information unless it displays o rnrrently valid 0MB comrol number.
Case 2:18-cv-02658 Document 1-5 Filed 12/04/18 Page 1 of 4




            Exhibit D: 2016 Promissory Note
                               Case 2:18-cv-02658 Document 1-5 Filed 12/04/18 Page 2 of 4

  .•                                                                                                                                              ~.v ndon, 6i'/lie.
                                                                                                                                                  r\trndof\ 1 Je\,Jo..
  Form RD 1940.16                                                                                                                                 Form Approved
  (Rev. 7.05)                                                                                                                                     0MB No. 0575-0172
                                                           UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                    RURAL HOUSING SERVICE


                                                                          PROMISSORY NOTE
   Type of Loan          SECTION 502                                                                                                             SATISFIED
                         -----------                                                                                        This _ _ day of                           ,20 _ _
    Lo an No.              -                                                                                                United Slates of America
                                              ------                                                                        By: _ _ _ _ _ _ _ _ _ __
                                                                                                                            Title: _ _ _ _ _ _ _ _ _ _ _ __
   Date: _ _ _
             11_/_1_0_ _ _ 20 _1_6_ __
                                                                                                                            USDA, Rural Housing Services
   912 Indiana St
                                                                              (Property Address)
   Neodesha                                                                    Wilson                            KS
                                                                              ----,.,(C,....o-un-,...,.y)_ _ __,
                          (City or Town)                                                                                        (State)

  BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
  States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 7,499.                                                        oo
  (this amount is called "principal"), plus Interest.
  INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
  interest at a yearly rate of    2 • B75 O   %. The interest rate required by this section is the rate I will pay both before
  and after any default described below.

  PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

     I. Principal and interest payments shall be temporarily deferred. The interest accrued to - - - - - - -
  shall be added to the principal. The new principal and later accrued interest shall be payable in 12 o regular amortized
  installments on the date indicated In the box below. I authorize the Government to enter the amount of such new principal
  here: $                      , and the amount of such regular installments in the box below when such amounts have been
  determined. I agree to pay principal and interest in installments as indicated in the box below.

     II. Payments shall not be deferred. I agree to pay principal and interest in                                     ___,_,.,..o..___ installments as indicated in
  the box below.
   I will pay principal and interest by making a payment every month.
   I will make my monthly payment on the 10th day of each month beginning on                                       December 18            201 6 and
   continuing for --112..... months. r will make these payments every month until I have paid arr of the principal and interest
   and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
   before principal. If on November 18 , 2026 , I still owe amounts under this note, I will pay those amounts in full on
   that date, which is called the "maturity date."
   My monthly payment will be $ .....1.....]~9-6~------ I will make my rronthly payment at ..L..Llu:::._.l,J,l.l..:z..i.......1.t.1...1....J..1...cc:.....lW~=:,__--1
  ...o.....o._.t...e..,d.._..o....o.......rn~y-b_i_l_l_j-n._1a-s...
                                                                 t_a.... rn_e...
                                                                     t_e...      t __________ or a different place if required by tie Government.
                                                                              a...


  PRINCIPAL ADVANCES. If the entire principal amount of the loan Is not advanced at the time of loan closing , the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.


  HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the type
  of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to its future regulations not inconsistent with the express provisions of this note.

According 10 1hc Pap.."l\\ork Reduction Act of 1995, no persons arc required 10 respond 10 a colla:1ion ofinfonnaliun unless ii displays a \ahd 0:0.ID control
number. The \a lid Ol\.lB conlrol number for this infonna1ion col!L-cl ion is 057S --0 17!. The 1imc l\.'qUlrL-d 10 complclc this infonnation collc:c1ion is cstimalL-d 10
average 15 minutL"S per response:, inclu<lmg 1hc: lime for n:~iL-wing instructions, SL":ltching existing dala sourcL-s, ga1hc:ring and main1aining the: data nL·c:tk-d, and
completing and rc~iC\I ing the collL-ction ofinfonmtion.

                                                                                             1
                   Case 2:18-cv-02658 Document 1-5 Filed 12/04/18 Page 3 of 4



                                                                                                   Account It

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of            15 days
after the date it is due, I will pay a late charge . The amount of the charge will be       4        percent of my overdue
payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of principal only Is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
lhose changes . Prepayments will be applied to my loan in accordance with lhe Government's regulations and
accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
lhe term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or Involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source , such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NON PROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a lime when I am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so if I am in default at a later date . If the Government has required me to immediately pay in
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                               2
                      Case 2:18-cv-02658 Document 1-5 Filed 12/04/18 Page 4 of 4



                                                                                                       Account#-

NOTICES . Unless applicable law requires a different method, any notice that must be given to me under this note will be
given t>y delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mailing it by first class mail lo U,e Government at USDA Rural Haus ing Servic e . c / o Customer Service Branch
    Post Office Box 66889, st, Louis, MO 63166                           ,oraladifferentaddressiflamgivenanoticeofthat
different address.

OBLIGA TIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this nole, each person is fully and
persona'.ty obligated to keep all of the promises made in this note , including the promise to pay the full amount owed.
Any pen on who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that any
one of us may be required to pay all of the amounls owed under this note. The term "Borrower" shall refer to each
person signing this note.

WAIVE RS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishono r. "Presentment" means the right to require the Government to demand payment of amounts due . "Notice of
dishono f means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARN I NG: Failure to fully disclose accurate and truthful financial Information In connection with my loan
applica tion may result In the termination of program assistance currently being received, and the denial of
future f ederal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


          ~~J s,•                                                 ez)..Jv.L,~,~ ,~,
                     Borrower Billie Herndo n                                      Borrower Velva Herndon


- - - - - - - - - - - - - - - - Seal                              - - - - - - - - - - - - - - - - Seal
            Borrower                                                          Borrower




I                                              RECORD OF ADVANCES                                                                 I
       Af\.lOUNT                 DATE               AMOUNT               DATE                AMOUNT                  DATE
111 S 7 499.00             11 -1 R -?01 f'i     lln s                                  tl5l S
121 S                                           191 S                                  116lS
ms                                            110 ,s                                   1171 S
14\li                                         11 l IS                                  rnns
(5\   s                                       112\S                                   1191 S
16\S                                          1131 S                                  1120) S
(7)   s                                       ( 14) S                                 (21) S


I                                                                                    TOTAL      S 7,499.0 0                       I




                                                                  J
